Name: Commission Regulation (EC) No 2275/94 of 21 September 1994 introducing a countervailing charge on certain varieties of plum originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 247/ 10 Official Journal of the European Communities 22. 9 . 94 COMMISSION REGULATION (EC) No 2275/94 of 21 September 1994 introducing a countervailing charge on certain varieties of plum originating in Romania days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plum originating in Romania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 2174/94 (3), amended by Regulation (EC) No 221 5/94 (4), introduced a countervailing charge on certain varieties of plum origina ­ ting in Romania ; Whereas for these varieties of plum originating in Romania there were no prices for six consecutive working HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2174/94 is hereby repealed. Article 2 This Regulation shall enter into force on 22 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 338 , 31 . 12. 1993, p . 26. (3) OJ No L 232, 6. 9 . 1994, p. 6 . (4 OJ No L 238 , 13 . 9 . 1994, p. 20.